Citation Nr: 9909150	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-20 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable evaluation for a traumatic tear 
involving the muscles of the right forearm.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from February 1996 to February 
1997.  

FINDINGS OF FACT

1.  The Regional Office (RO) has obtained all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  In-service clinical records dated in November 1996 
pertaining to the veteran's right forearm reflect an 
assessment of a fascial defect.

3.  Upon VA examination dated in June 1997, the examiner 
noted a mild loss of muscle strength and pain on the medial 
aspect of the right forearm to palpation.



CONCLUSION OF LAW

A 10 percent rating is warranted for the veteran's service-
connected traumatic tear involving the muscles of the right 
forearm.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 38 C.F.R. §§ 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5307 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect treatment by Dr. "X" and 
others for complaints of right forearm muscle pain.  Various 
assessments of muscle sheath rupture, muscle tear, and 
forearm strain were noted.  A November 1996 clinical record 
reflects an assessment relative to the right forearm of a 
fascial defect.

Upon Department of Veterans Affairs (VA) general examination 
dated in June 1997, the veteran complained of muscle pain 
involving the right forearm at the site of the tear on a 
daily basis.  The veteran reported the pain lasted about one 
hour, and was precipitated by the prolonged writing of a 
letter.  The veteran further reported more pain during cold 
damp weather, and when lifting objects weighing 35 pounds or 
more.  The veteran reported the pain increased with daily 
activities and at times was mild and other times more severe.  
The examiner noted the veteran was right-handed.  The 
examiner noted a muscle tear involving the right pronator 
teres muscle and the right quadratus muscle.  The examiner 
further noted a muscle hernia with a mild loss of muscle 
strength but no loss of muscle function.  The examiner noted 
no adhesions, no tendon damage, and no bone, joint, or nerve 
damage.  The examiner noted joint function was not affected.  
Pain on the medial aspect of the right forearm to palpation 
was noted.  Radiology examination of the right forearm dated 
in June 1998 reflects the shafts of the right radius and ulna 
had an unremarkable appearance, as did surrounding soft 
tissues.  An impression of a negative right forearm was 
noted.

In a January 1998 rating decision, the RO granted service 
connection for a traumatic tear involving muscles of the 
right forearm evaluated as zero percent disabling.  The 
veteran filed a notice of disagreement dated in August 1998, 
as to the zero percent disability rating.

Analysis

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, slip op. at 18.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1998).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Under 38 C.F.R. § 4.73, Diagnostic Code 5307 (1998), provides 
for evaluations based on injury to muscles arising from the 
internal condyle of the humerus, to include the flexors of 
the carpus and long flexors of the fingers and thumb, 
pronator, the stated function of which are flexion of the 
wrist and fingers.  As the veteran is right-handed, his 
service-connected injury involves his dominant extremity.  
See 38 C.F.R. § 4.69 (1998).  For the dominant extremity, 
slight damage warrants a zero percent evaluation.  A 10 
percent evaluation is warranted for moderate damage, a 30 
percent evaluation is warranted for moderately severe damage, 
and, a 40 percent evaluation is warranted for severe damage. 

Also applicable to evaluation of the veteran's disability is 
38 C.F.R. § 4.56 (1998), pertinent to the effects of missile 
and muscle injuries and setting out principle factors and 
symptoms such as weakness, undue fatigue-pain, 
incoordination, muscular fusing or scarring and joint 
involvement.  Although the veteran's injury does not involve 
a gun shot/bullet/missile wound, the veteran's symptomatology 
is most analogous to that set forth in 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5307.  See 38 C.F.R. § 4.20 (1998).

The Board of Veterans' Appeals (Board) notes that the 
Schedule has been revised with respect to the ratings 
applicable to muscle injuries, effective July 3, 1997.  62 
Fed. Reg. No. 106, 30235-30240 (Jun. 3, 1997) (codified at 38 
C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 38 C.F.R. §§ 
4.47-4.54, 4.72 were removed and reserved).  The defined 
purpose of these changes was to incorporate updates in 
medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments clarify that the 
changes were not intended to be substantive.  See 62 Fed. 
Reg. No. 106, 30235-30237.

38 C.F.R. § 4.56 (1998) now provides as follows:  (a) An open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56.

The Court has held that when regulations concerning rating 
disabilities undergo a substantive change during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria which are to his advantage.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312 (1991).  However, as 
stated, no substantive changes were made to 38 C.F.R. § 4.56.  
Moreover, a review of the new regulations indicates that no 
substantive change was made to Diagnostic Code 5307, which 
still provides for a maximum 40 percent rating for a severe 
injury to Muscle Group VII of the dominant extremity.  No 
other changes relevant to the present appeal are reflected by 
the new regulations.  62 FR 30235-30240, June 3, 1997.  As 
the ratings applicable to this case have not undergone a 
substantive change, the lack of notice to the veteran of the 
change in the regulations or RO consideration of the claim 
under both the old and new criteria will not result in 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The veteran contends he has lost some use of his right 
forearm, has muscle loss, and suffers from weakness and 
fatigue; thus warranting a compensable evaluation.

Following a review of the competent medical evidence 
presented, the Board concludes that an evaluation of no more 
than 10 percent is warranted.  Service medical records 
reflect consistent complaints of right forearm muscle pain as 
well as various assessments including muscle sheath rupture 
and fascial defect.  Upon VA examination dated in June 1997, 
the examiner noted a muscle tear involving the right pronator 
teres muscle and the right quadratus muscle.  The examiner 
further noted a muscle hernia with a mild loss of muscle 
strength, and pain on the medial aspect of the right forearm 
to palpation.  However, the examiner noted no loss of muscle 
function, no adhesions, tendon damage, or bone, joint, or 
nerve damage.  The examiner further noted joint function was 
not affected.  The examiner's findings of mild loss of muscle 
strength and pain are consistent with the veteran's 
complaints of weakness and fatigue.  

The Court has held that when there is a question as to which 
of two evaluations should be applied to a disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

Thus, the Board concludes that in light of the competent 
medical evidence of weakness and fatigue-pain, which are 
considered cardinal signs and symptoms of muscle disability, 
as well as the in-service assessment of a fascial defect, a 
moderate disability evaluation of 10 percent is warranted.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1998) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's right 
forearm disability results in marked interference with 
employment or frequent periods of hospitalization.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in the absence of an exceptional or unusual 
disability picture.  

Furthermore, because the veteran's disability is rated under 
Diagnostic Code 5307, a code that is not predicated on loss 
of range of motion, 38 C.F.R. §§ 4.40 and 4.45 regarding 
functional loss due to pain do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  However, the Board notes that 
the criteria set forth under 38 C.F.R. § 4.40 are 
contemplated by 38 C.F.R. § 4.56, which has been considered.  
Additionally, there is no competent medical evidence of 
involvement of any joints.  Upon VA examination dated in June 
1997, the examiner specifically noted that no joint function 
was affected.

Finally, the Board has considered all of the evidence, to 
include service medical records and post-service medical 
records as well.  A disability evaluation in excess of 10 
percent is denied based upon the totality of the evidence, 
without predominate focus on the recent evidence of record.  
Such review is consistent with the Court's recent decision in 
Fenderson.



ORDER

A 10 percent disability evaluation for a traumatic tear 
involving the muscles of the right forearm is granted, 
subject to governing regulations regarding the payment of 
monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 10 -


- 9 -


